Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on May 16, 2022.
The application has been amended as follows: 
In claim 28, the text of lines 12-20:
“when Ar1 represents a group except a group represented by formula (2), and a 1- position of the phenanthryl group is bonded to an anthracene skeleton, Ar1 represents a group except an unsubstituted 1-phenanthryl group, 
when Ar1 represents a group except a group represented by formula (2), and a 2- position of the phenanthryl group is bonded to the anthracene skeleton, Ar1 represents a group except a substituted or unsubstituted 2-phenanthryl group, and 
when Ar1 represents a group except a group represented by formula (2), and a 3- position of the phenanthryl group is bonded to the anthracene skeleton, Ar1 represents a group except an unsubstituted 3-phenanthryl group;”
has been replaced with the following:
--when Ar1 represents a group other than a group represented by formula (2), and a 1- position of the phenanthryl group is bonded to an anthracene skeleton, Ar1 is not an unsubstituted 1-phenanthryl group, 
when Ar1 represents a group other than a group represented by formula (2), and a 2- position of the phenanthryl group is bonded to the anthracene skeleton, Ar1 is not a substituted or unsubstituted 2-phenanthryl group, and 
when Ar1 represents a group other than a group represented by formula (2), and a 3- position of the phenanthryl group is bonded to the anthracene skeleton, Ar1 is not an unsubstituted 3-phenanthryl group;--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not anticipate nor render obvious an anthracene derivative as claimed based on formula (1-1). The closest art discloses the use of anthracene but does not give any reason to bond the anthracene to the phenanthryl group as claimed. This, in conjunction with the other limitations and moieties of the composition.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCISCO W TSCHEN whose telephone number is (571)270-3824. The examiner can normally be reached M-Th: 9-4, F:9-8 (PHP).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FRANCISCO TSCHEN
Primary Examiner
Art Unit 1712



/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712